              Case 3:20-cr-00521-SI       Document 1      Filed 11/10/20     Page 1 of 3


'


                                                                                UNDER SEAL

                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


    UNITED STATES OF AMERICA                           3:20-cr-   O:? 9    I -- 5/
                  v.                                    INDICTMENT

    DEREK BRANDON CONLEY,                               18 U.S.C. § 922(g)(l)

                  Defendant.                           Forfeiture Allegation

                                                       UN DER SEAL



                                  THE GRAND JURY CHARGES:

                                              COUNT!
                                   (Felon in Possession of Firearm)
                                        (18 U.S.C. § 922(g)(l))

           On or about September 30, 2020, in the District o f Oregon, defendant DEREK

    BRANDON CONLEY, having knowingly been con victed of a crime punishable by

    imprisonment for a term exceeding one year, specifically:

           (1) Felon in Possession of a Firearm, on or about February 14, 2006, in Multnomah

               County Circuit Court, case number 050734136;

    Indictment                                                                                Page 1
                                                                                      Revised April 2018
,               Case 3:20-cr-00521-SI        Document 1       Filed 11/10/20     Page 2 of 3




             (2) Attempted Assault in the First Degree, on or about November 11, 2010, in

                 Multnomah County Circuit Court, case number 100531897;

             (3) Felon in Possession of a Firearm, on or about April 18, 2017, in Multnomah County

                 Circuit Court, case number 16CR49941;

    did knowingly and unlawfully possess the following firearm(s):

             (1) a Norinco MAK-Model 90 Sporter Rifle, serial number 94149051;

             (2) a Colt 1911 Mdl.MKIV Series 70 .45 caliber pistol, serial number7IN05812 ;

             (3) a Smith and Wesson Md! 645 .45 caliber pistol, serial number TAU7854;

    which firearm(s) had previously been shipped or transported in interstate or foreign commerce;

             In violation of Title 18, United States Code, Section 922(g)(l ).

    I II I

    I II I

    I II I

    I II I

    I I II

    II II

    Ill/




    Indictment                                                                                 Page2
              Case 3:20-cr-00521-SI       Document 1       Filed 11/10/20    Page 3 of 3
I




'
                                    FORFEITURE ALLEGATION

           Upon conviction of the offense in Count I, defendant shall forfeit to the United States

    pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 246l(c), the firearm involved in that offense,

    including without limitation:

           (1) a Norinco MAK-Model 90 Sporter Rifle, serial number 94149051;

           (2) a Colt 1911 Mdl.MKIV Series 70 .45 caliber pistol, serial number 71N05812;

           (3) a Smith and Wesson Mdl 645 .45 caliber pistol, seriaJ number TAU7854;


    Dated: November 10, 2020




    Presented by:

    BILLY J. WILLIAMS
    United States Attorney



    LEss.J3URKHART, OSB #082781
    Assistant United States Attorney




    Indictment                                                                                 Page3
